Name: Council Regulation (EC) No 388/2000 of 24 January 2000 concerning the conclusion of Agreements in the form of Exchanges of Letters amending the Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  European construction;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0388Council Regulation (EC) No 388/2000 of 24 January 2000 concerning the conclusion of Agreements in the form of Exchanges of Letters amending the Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines Official Journal L 049 , 22/02/2000 P. 0004 - 0006COUNCIL REGULATION (EC) No 388/2000of 24 January 2000concerning the conclusion of Agreements in the form of Exchanges of Letters amending the Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain winesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) An Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines(1) was signed on 29 November 1993 and extended by an Agreement in the form of an Exchange of Letters(2) signed on 18 June 1999.(2) An Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines(3) was signed on 29 November 1993 and extended by an Agreement in the form of an Exchange of Letters(4) signed on 29 July 1999.(3) An Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines(5) was signed on 26 November 1993 and extended by an Agreement in the form of an Exchange of Letters(6) signed on 17 June 1999.(4) These three Agreements are due to expire on 31 December 1999.(5) In order to preserve reciprocal preferential treatment and to continue to promote the development of trade in wine, the three Agreements should be extended until 31 December 2000.(6) Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania(7) opened tariff quotas for certain wines in accordnce with the Agreements in the form of Exchange of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania; Regulation (EC) No 933/95 should now be amended to take account of the new Agreements in the form of Exchanges of Letters.(7) In order to facilitate the implementation of certain provisions of the Agreements, the Commission should be authorised to adopt the necessary legislation for their implementation in accordance with the procedure laid down in Article 83 of Council Regulation (EC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(8),HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex 1).Article 2The Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex 2).Article 3The Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and Romania on the recriprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex 3).Article 4The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Article 5The Commission is hereby authorised to adopt the necessary acts for implementation of the Agreements, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.Article 6Article 1(1) of Regulation (EC) No 933/95 shall be replaced by the following: "From 1 January 2000 to 31 December 2000, and without prejudice to paragraph 2, the customs duties applicable on importation of the following products originating in Bulgaria, Hungary and Romania shall be suspended at levels and within the limits of tariff quotas as indicated with respect to each product:(a)Wines originating in Bulgaria:>TABLE>(b)Wines originating in Hungary:>TABLE>(c)Wines originating in Romania:>TABLE>"Article 7This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 337, 31.12.1993, p. 3.(2) OJ L 172, 8.7.1999, p. 3.(3) OJ L 337, 31.12.1993, p. 83.(4) OJ L 212, 12.8.1999, p. 3.(5) OJ L 337, 31.12.1993, p. 173.(6) OJ L 172, 8.7.1999, p. 10.(7) OJ L 96, 28.4.1995, p. 1. Regulation as last amended by Regulation (EC) No 1774/1999 (OJ L 212, 12.8.1999, p. 1).(8) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1677/1999 (OJ L 199, 30.7.1999, p. 8).